In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-075 CV

____________________


PRINCE JOSEPH BOHANNON, MICHAEL INMAN,

AND GALE INMAN, Appellants 


V.


RAJENDER K. SYAL AND BARRY WINSTON, Appellees




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 06-04-03944-CV




MEMORANDUM OPINION
	The appellants, Prince Joseph Bohannon, Michael Inman, and Gale Inman, and the
appellees, Rajender K. Syal and Barry Winston, filed a joint motion to reverse part of the
judgment and sever that part of the cause for remand to the trial court.  The parties agree the
judgment erroneously disposed of the appellants' claims against Rajender K. Syal, and that
the appellants' claims against Syal are severable from the appellants' claims against Winston. 
The Court finds the motion is made with agreement of all of the parties.  See Tex. R. App.
P. 42.1(a)(2), (b).
	The joint motion to reverse in part, sever, and remand is granted.  That part of the
judgment of the trial court that dismissed the claims of Prince Joseph Bohannon, Michael
Inman, and Gale Inman, against Rajender K. Syal, is reversed.  We sever the claims of Prince
Joseph Bohannon, Michael Inman, and Gale Inman, against Rajender K. Syal, from the
remainder of the case, and remand the severed claims against Rajender K. Syal to the trial
court for further proceedings.  The appellants' appeal of the remaining part of the judgment,
consisting of their claims against Barry Winston, shall continue.
	REVERSED IN PART, SEVERED, AND REMANDED.





							_____________________________
								STEVE McKEITHEN
						         		         Chief Justice		


Opinion Delivered April 26, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.